Citation Nr: 0028896	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  The appellant is the widow of the veteran.

This appeal arose from an August 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 1998, the RO issued a 
decision which confirmed and continued the denial of the 
benefit sought.


FINDINGS OF FACT

1.  The veteran's death was caused by, as noted on the death 
certificate, metastatic squamous cell carcinoma of the lung.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Lung cancer was first manifested several years after his 
separation from service.

4.  No disease of service origin played any part in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Metastatic squamous cell carcinoma of the lung was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (1999).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has presented a well-grounded claim, and the 
pertinent facts have been developed.  38 U.S.C.A. § 5107(a) 
(West 1991).  The question before the Board is whether the 
evidence of record supports the claim.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  Respiratory 
cancers shall have become manifest to a degree of 10 percent 
or more within 30 years after the date of last exposure to an 
herbicide agent during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

Some of the basic facts are not in dispute.  According to the 
death certificate, the veteran died of metastatic squamous 
cell carcinoma of the lung.  No autopsy was performed.  At 
the time of his death, he was not service-connected for any 
disabilities.

In the instant case, the veteran presented to his private 
physician in March 1997 with complaints of fatigue, which he 
had indicated had begun approximately two to three months 
before.  He was diagnosed with metastatic squamous cell 
carcinoma of the lung that month.  He succumbed to this 
illness on October 21, 1997.  This physician submitted 
correspondence in July 2000, in which he noted that the 
appellant had indicated that the veteran had begun to 
experience fatigue and decreased exercise tolerance several 
months prior to March 1997.  The appellant also submitted lay 
statements which also indicated that the veteran had appeared 
to suffer from fatigue as early as December 1996.

The record also included a history of the USS Walker, the 
ship that the veteran served aboard, which showed that the 
vessel had begun a period of duty in the South China Sea on 
February 28, 1966 and again on April 22, 1966.  The ship left 
the Vietnam area on May 1, 1966.  It did not return to 
Vietnam until May 25, 1967, after the veteran had already 
been discharged.

After a careful review of the evidence of record, it is found 
that, while the veteran served aboard a vessel in the 
contiguous waters of Vietnam, exposure to an herbicide agent 
cannot be presumed.  Service aboard deep-water vessels in 
waters off the shores of Vietnam may not be considered to be 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 
Fed. Reg. 63604 (1997).  Despite the fact that the veteran 
died from one of the illnesses listed at 38 C.F.R. § 3.309(e) 
(1999), because he did not serve in Vietnam during the 
designated time period, the in-service presumption of 
exposure to an herbicide agent has not been established.  See 
McCartt v. West, 12 Vet. App. 164 (1999) (which requires both 
service in Vietnam during the designated time period and the 
establishment of one of the diseases listed at 38 C.F.R. 
§ 3.309(e) in order to establish entitlement to the inservice 
presumption of exposure to an herbicide agent).  

Moreover, there is no evidence that the veteran's fatal 
metastatic squamous cell carcinoma of the lung was present in 
service.  The service medical records were completely silent 
as to any complaints of or treatment for lung cancer.  In 
fact, this disease was not diagnosed until 1997, 30 years 
following his separation from active duty.  

Clearly, the appellant has not presented any objective 
evidence that would support a conclusion that the cause of 
the veteran's death was related to his period of service.  As 
a consequence, it is found that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals



 

